                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

Gorman Brown, et al.                           )
                                               )
           Plaintiffs,                         )
                                               )
v.                                             )        Civil Action No.: 8:18-cv-02723-GJH
                                               )
Prince George’s County Board of                )
Education, et al.                              )
                                               )
           Defendants.                         )
                                               )

 MEMORANDUM IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
    MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS, OR IN THE
     ALTERNATIVE, MOTION FOR PARTIAL SUMMARY JUDGMENT

     I.       Introduction

           This action comes before the Court based on Defendants, Prince George’s County Board

of Education and Department of Security Services’ Motion for Partial Judgment on the Pleadings,

or in the alternative, Motion for Partial Summary Judgment. Defendants assert that Count I of

Plaintiffs’ Complaint fails to state a claim upon which relief can be granted, specifically that

Defendants are not a “person” for the purposes of a § 1983 claim.

     II.      Standard of Review

           Rule 12(c): Judgement on the Pleadings

           Rule 12(c) of the Federal Rules of Civil Procedure provides that once pleadings are closed,

and early enough not to delay trial, a party may move for judgment on the pleadings. Fed. R. Civ.

P. 12(c). In ruling on a 12(c) motion, a court must apply the standard for a 12(b)(6) motion. Butler

v. United States, 703 F.3d 749, 751-52 (4th Cir. 2012). The purpose of a 12(b) motion is to test the

sufficiency of a plaintiff’s complaint. Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir.

1989). If the moving party on a 12(c) motion presents matters outside of the pleadings, and said


                                                    1
matters are not excluded by the court, the court must treat the motion as one for summary judgment

under Rule 56. Fed. R. Civ. P. 12(d).

          Rule 56: Summary Judgment

          Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment can only

be granted if the moving party shows that there is no genuine issue as to any material fact and that

the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Baldwin v. City of

Greensboro, 714 F.3d 828, 833 (4th Cir. 2013). Any claim that a fact cannot be genuinely disputed

must be support by particular parts of materials in the record, including affidavits or declarations.

Fed. R. Civ. P. 56(c)(1)(A). The moving party has the initial responsibility of informing the court

of the basis of its motion, being sure to identify those portions of the record which demonstrates

an absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).

The burden then shifts to the non-moving party to either properly support an assertion of fact or

oppose the other party’s assertion of fact. See Fed R. Civ. P. 56(e). The non-movant cannot rest

upon unsupported allegations in his pleadings or elsewhere but must show “significant probative

evidence” to support those allegations. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

          In determining either a Rule 12(c) motion or a Rule 56 motion, the court must construe the

facts that are presented in the light most favorable to the non-moving party. See Scott v. Harris,

550 U.S. 371, 378 (2007); see also Nat’l City Bank of Ind. v. Turnbaugh, 463 F.3d 325, 329 (4th

Cir. 2006).

   III.       Arguments

   1. Defendants are comparable to municipalities and local governments and are

considered “persons” for the purposes of a § 1983 Claim




                                                  2
       As set out by Zimmer-Rubert v. Board of Education, 947 A.2d 135, 139 (Md. App., 2008),

determination of whether a school board is an arm or instrumentality of the State, as opposed to a

county or local agency, requires careful scrutiny and review of various factors. The principal

factor, upon which courts have virtually always relied, is whether the state treasury will be

responsible for paying any judgment that might be awarded against the entity. Lewis v. Board of

Education of Talbot County, 262 F.Supp.2d 608, 612 (D. Md. 2003). Per the Maryland State

Treasurer Insurance Division, “[the] Maryland Tort Claims Act… establishes very strict standards

under which a claim may be considered by the State Treasurer,” specifically that “the Treasurer

[can] pay only those claims in which the State is determined to be at fault.”

       Being that the Maryland Tort Claims Act does not apply to a bi-county unit, municipal

corporation, or other political subdivision or any unit, or official or employee of any of those

agencies or subdivisions, such as school boards, the State would not be liable and holds itself apart

for constitutional violations conducted by those same entities. Additionally, the Deputy County

Attorney for Prince George’s County Government asserts “… that Prince George’s County,

Maryland is not responsible for matters concerning the Prince George’s County Board of

Education;” this unilateral avoidance of liability and circumvention of responsibility amongst the

policymakers of the State, county government, and bi-county unit serve as additional impetus for

this Honorable Court to deny Defendants’ instant motion.

        Therefore, being that a claim brought against a school board is not covered by the State

Treasurer, and liability is not accepted by the county, the present Defendants, Prince George’s

County Board of Education and the Department of Security Services cannot thus be considered an

instrumentality of the State, but its own governmental entity, which is clearly sufficient to be held

responsible under a 1983 claim. Accordingly, Prince George’s County School Board and the



                                                 3
Department of Security Services should not be absolved of their responsibility nor their duty

discharged to uphold the standards set out by the U.S. and Maryland Constitutions.

       Furthermore, in understanding the history and drafting of 42 U.S.C. § 1983, Congress did

not intend for municipalities and other local governmental units to be provided governmental

immunity, as was originally set out by Monroe v. Pape, 365 U.S. 167 (1961). Their rationale was

based on the idea that allowing such immunity would permit State and non-state agencies, alike,

to arrange their affairs and assert defenses that license them to violate constitutional rights

indefinitely, with no judicial recourse. To counteract that slippery slope that was recognized in

Monroe, the Supreme Court established that a municipality and/or local government unit is liable

for the purpose of a 1983 claim, and that a county school board is equivalent to that of a local

governmental unit. Monell v. Department of Social Services of City of New York, 436 U.S. 658,

690-91 (1978). In setting the parameters of when a municipality or local government unit, is liable

under a 1983 claim, the focus is on whether the action that caused the constitutional tort was taken

pursuant to an official municipal policy, ordinance, regulation, or custom, even if not formally

approved. Id., at 694.

       As stated in Plaintiffs’ Complaint, and reiterated here, Defendants are the Board of

Education for Prince George’s County, Maryland and the Prince George’s County Public Schools

Department of Security Services, in whose purpose, as outlined in the Board’s policies, rest in

providing a safe and orderly environment for the students, faculty, staff, visitors, and parents of

Prince George’s county Public Schools. Defendants, individually and collectively, regulate the

security measures associated with the public schools located within Prince George’s County,

inclusive of installing and monitoring all surveillance cameras throughout the 230 public schools

throughout Prince George’s County, including Flowers High School. In light of and under the



                                                 4
authority of Defendants capacity and position, Defendants approved, installed, and monitored a

surveillance camera in the principal’s office of Flowers High School, in violation of Plaintiffs’

constitutional rights, and in accordance with its own policies and customs.

       Given the foregoing, as Prince George’s County’s School Board and Department of

Security Services for Prince George’s County Public Schools, Defendants are equivalent to a

municipality or local government unit, and as such can and should be recognized as a person for

the purposes of a 1983 claim. Moreover, in exercising their authority over Prince George’s County

Public Schools, Defendants, by and through their agents violated Plaintiffs’ constitutional rights,

and should be held liable.

   2. Motion for Summary Judgment is Pre-Mature absent the conclusion of discovery

       Granting Defendants’ Motion for Partial Summary Judgment at this time would be

inconsistent with the standard set forth in Rule 56(c). Rule 56 of the Federal Rules of Civil

Procedure provides that summary judgment is proper “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Anderson at 247. “[The] plain language of Rule 56(c) mandates the entry of summary

judgment, after adequate time for discovery,” as there can be no genuine issue as to any material

fact where discovery is not yet complete. Celotex at 322. (emphasis added).

       Based on the foregoing, Defendants’ Motion for Partial Summary Judgment is patently

improper at this stage of this proceeding, as discovery is not complete. Any factual evidence in

support of either parties’ contentions have not sufficiently developed to enable this Honorable

Court to determine whether genuine issues of material facts exist. Thus, where discovery is still

pending, the entry of summary judgment is premature.



                                                 5
         Furthermore, summary judgment should not be granted at this time, as discovery is relevant

and necessary to potentially resolve the factual disputes and issues raised in Defendants’ instant

motion. The rules of this court play a crucial role in “making a trial less game of blind man’s bluff

and more a fair contest with basic issues and facts disclosed to the fullest practicable extent.”

United States v. Proctor & Gamble, 356 U.S. 677, 682 (1958). Here, Defendants are attempting to

use summary judgment as a substitute for a trial on the disputed issues of fact. Yet, discovery is

still outstanding, no depositions have been scheduled, and no witnesses have been identified. As

such, Defendants’ Motion is premature.

   IV.      Conclusion

   Given the foregoing reasons, and in the interest of justice and all matters considered, Plaintiffs’

respectfully request that this court DENY Defendants’ Motion, or in the alternative, Plaintiffs’

request an Oral Argument to argue the merits of Defendants’ motion.



                                                              Respectfully submitted,

                                                                   /s/ Erick R Tyrone     d
                                                              Erick R. Tyrone, Esq.
                                                              Fed. Bar No. 19246
                                                              The Tyrone Law Group, LLC
                                                              9701 Apollo Drive, Ste. 100
                                                              Largo, MD 20774
                                                              (301) 358-6664 (Office)
                                                              (240) 582-9149 (Facsimile)
                                                              tyrone@tyronelawgroup.com
                                                              Attorney for Plaintiffs




                                                 6
